[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 8, 2007
                             No. 06-15421                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 05-00092-CV-WLS-1

BURT DEVELOPMENT CO.,
ALBANY LIME & CEMENT CO.,
H. P. BURT,


                                                         Plaintiffs-Appellants,

                                  versus

BOARD OF COMMISSIONERS OF LEE COUNTY, GEORGIA,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (May 8, 2007)

Before BIRCH, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       This appeal arises out of an attempt by unsuccessful state court plaintiffs to

re-litigate their claims in federal district court. The district court determined that

the claims were barred by the Rooker-Feldman doctrine, and granted summary

judgment in favor of the defendant.1 We hold that the Rooker-Feldman doctrine

applies, but that the district court should have dismissed the claims for lack of

subject matter jurisdiction, rather than granting summary judgment. Accordingly,

we VACATE the district court’s judgment and REMAND with instructions to

dismiss the plaintiff’s claims with prejudice.

                                   I. BACKGROUND

       In August 2003, Plaintiff-appellants Burt Development Co., Albany Lime &

Cement Co., and Hilliard P. Burt (collectively, “Burt”) filed an action in the

Superior Court of Lee County, Georgia, challenging the county’s refusal to change

the zoning of a parcel of land located in Lee County to permit the construction of

townhouses. A trial was held, and the court entered judgment in favor of the

defendant, Lee County, rejecting all of Burt’s claims. Burt then sought review of

the Superior Court’s ruling via direct and discretionary appeals to the Georgia

Supreme Court, both of which the court declined to hear. The Georgia Supreme

Court also denied subsequent motions to reconsider the denials of Burt’s appeals.


       1
        Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923); D.C. Court of Appeals
v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).

                                               2
Thereafter, Burt did not seek review in the United States Supreme Court; rather, in

August 2005, Burt filed a complaint in the United States District Court for the

Middle District of Georgia, raising substantially the same claims the Superior

Court had rejected.

      In response to Burt’s complaint in the district court, Lee County moved for

summary judgment, arguing that Burt’s claims were barred under the Rooker-

Feldman doctrine, res judicata, and collateral estoppel. After Lee County moved

for summary judgment, and without leave of the court or the consent of Lee

County, Burt filed an “amended complaint” purporting to add another claim for

denial of due process under the Fourteenth Amendment on the ground that Lee

County allegedly relied on perjured testimony in the state court proceeding. The

district court then granted summary judgment in favor of Lee County, finding that

the claims set forth in Burt’s complaint were all either raised in the state court

proceeding, or inextricably intertwined with claims that were raised in the state

court, and therefore were barred under the Rooker-Feldman doctrine. The court

also struck Burt’s amended complaint, holding that because Lee County had served

a responsive pleading before the amended complaint was filed, Burt was required

by Federal Rule of Civil Procedure 15(a) to obtain either leave of the court or

written consent of Lee County prior to its filing. Burt appeals the district court’s



                                           3
grant of summary judgment in favor of Lee County, arguing that the claims raised

in the district court are not barred by Rooker-Feldman, res judicata, or collateral

estoppel.

                                   II. DISCUSSION

       At the outset, we have a duty to review our subject matter jurisdiction over

this proceeding. Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th

Cir. 1999) (“[I]t is well settled that a federal court is obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” (citation

omitted)). Our review of subject matter jurisdiction is de novo. Id. at 408. If the

Rooker-Feldman doctrine applies to Burt’s claims, we lack subject matter

jurisdiction, as did the district court. See Goodman ex rel. Goodman v. Sipos, 259

F.3d 1327, 1332 (11th Cir. 2001) (“The Rooker-Feldman doctrine places limits on

the subject matter jurisdiction of federal district courts and courts of appeal . . . .”

(citation omitted)). Accordingly, we review de novo whether the Rooker-Feldman

doctrine is applicable to the claims raised by Burt in the district court.

       The Rooker-Feldman doctrine recognizes that, pursuant to 28 U.S.C. § 1257,

the power to review final judgments of state courts is vested solely in the United

States Supreme Court. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 291-92, 125 S. Ct. 1517, 1526 (2005). In contrast, district courts are



                                             4
courts of original jurisdiction, and are not empowered to review state court

judgments. See id.; Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.

635, 644 n.3, 122 S. Ct. 1753, 1759 (2002). We have held that the Rooker-

Feldman doctrine applies where the following criteria are met:

      (1) the party in federal court is the same as the party in state court; (2)
      the prior state court ruling was a final or conclusive judgment on the
      merits; (3) the party seeking relief in federal court had a reasonable
      opportunity to raise its federal claims in the state court proceeding;
      and (4) the issue before the federal court was either adjudicated by the
      state court or was inextricably intertwined with the state court's
      judgment.

Storck v. City of Coral Springs, 354 F.3d 1307, 1310 n.1 (11th Cir. 2003) (citation

and quotation omitted). Thus, the doctrine applies not just to claims identical to

those raised in the state proceeding, but also to claims “inextricably intertwined”

with the state court’s judgment. See Goodman, 259 F.3d at 1332. Even where a

claim is inextricably intertwined, however, it is not barred under Rooker-Feldman

“if the plaintiff had no reasonably opportunity to raise his federal claim in state

proceedings.” Id. (citation and quotation omitted).

      The record here reveals that the parties are the same as in the state court

proceeding, and that the state court ruling was “a final or conclusive judgment on

the merits.” See Storck, 354 F.3d at 1310 n.1. Indeed, the Superior Court of Lee

County issued a written opinion addressing Burt’s claims in detail. Accordingly,



                                           5
our review focuses on whether Burt “had a reasonable opportunity to raise [his]

federal claims in the state court proceeding,” and whether those claims “[were]

either adjudicated by the state court or [were] inextricably intertwined with the

state court’s judgment.” See id.

A. Counts I-VI

       Upon review of Burt’s state court complaint, the judgment of the Superior

Court of Lee County, and Burt’s district court complaint, it is apparent that all of

the claims contained in counts I-VI of the federal complaint were also raised and

adjudicated on the merits in the state court proceeding.2 Indeed, Burt devotes

almost none of his brief to arguing that the claims presented in federal court are

distinct from those raised in state court.3 Rather, Burt’s brief consists largely of



       2
         Count I of Burt’s district court complaint alleges that the zoning of his property violated
his due process rights under the Fifth and Fourteenth Amendments of the United States
Constitution, as well as under Article 1, Section 1, Paragraph 1 of the Georgia Constitution.
Count II also alleges a violation of due process under the Fourteenth Amendment, and states a
claim for damages under 42 U.S.C. § 1983. Count III claims that Lee County unlawfully re-
zoned Burt’s property in 1996 in violation of Burt’s due process rights under the United States
and Georgia Constitutions, and seeks damages under § 1983. Count IV alleges that in 1994,
Burt paid a zoning fee to Lee County in connection with an application for townhouse zoning,
and that by zoning the property for single-family housing, the county impaired a contract
between Burt and the county. Count V alleges that the county did not give the required notice
before re-zoning the property, and Count VI claims that the relevant re-zoning statute and
ordinance are unconstitutional.
       3
        Burt’s argument on this point is limited to stating that “[i]t is interesting to note that the
State Court Action embraced two counts compared [to] the action in District Court which
contained seven counts.” Appellant’s Br. at 18. Yet however the counts were numbered in the
two complaints, the state court complaint encompassed all of the claims raised in federal court.

                                                  6
arguments that we should rely on the Second Circuit’s opinion in Santini v.

Connecticut Hazardous Waste Management Service, 342 F.3d 118 (2d Cir. 2003)

for the proposition that federal claims not given thorough consideration by state

courts can later be brought anew in federal court. We find Burt’s argument

curious, as Santini was abrogated in 2005 by the Supreme Court’s decision in San

Remo Hotel, L.P. v. City & County of San Francisco, 545 U.S. 323, 342, 125 S.

Ct. 2491, 2504 (2005), a point Burt neglects to mention in his brief. Moreover,

even if Santini were still good law, it would not afford Burt any relief, as his

federal claims received ample consideration in the state court proceeding. See R2-

14, Exh. D at 33-34 (addressing contract clause claim); id. at 35 (addressing equal

protection claim); id. at 35-36 (addressing remaining constitutional claims).

Because the claims set forth in Counts I-VI of Burt’s complaint were raised by

Burt in state court and resolved on the merits, they are barred under the Rooker-

Feldman doctrine.

B. Count VII

      Count VII of Burt’s complaint alleges that Burt was denied due process by

the Georgia Supreme Court when it declined to hear Burt’s appeal, and Burt seeks

damages from Lee County under § 1983 for the supposed violation of due process

by the Georgia Supreme Court. While it is unclear why a denial of due process by



                                           7
the Georgia Supreme Court would entitle Burt to damages from Lee County, it is

plain that Burt cannot prevail on this perplexing legal theory. Putting aside the

question of why Burt seeks damages against Lee County for the acts for the

Georgia Supreme Court, the claim is little more than an invitation to exercise

appellate jurisdiction over the final judgment of the Georgia Supreme Court. If

Burt believed the Georgia Supreme Court’s disposition of his case violated his

rights, his remedy was to seek review in the United States Supreme Court. See

Feldman, 460 U.S. at 482-83, 103 S. Ct. at 1315-16; see also 28 U.S.C. § 1257.

Lower federal courts, however, may not review the final judgment of a state court.

Exxon Mobil, 544 U.S. at 291-92, 125 S. Ct. at 1526. Accordingly, neither we nor

the district court possess jurisdiction to entertain Count VII of Burt’s complaint.

C. Count VIII

      On 7 October 2005, Burt filed a purported amended complaint in the district

court, which contained an eighth count. Lee County filed an answer to Burt’s

original complaint on 29 July 2005, and Burt obtained neither the written consent

of Lee County nor the court’s permission subsequently to file an amended

complaint. Federal Rule of Civil Procedure 15(a) provides that when an adverse

party has responded to a pleading, the initial pleading may be amended “only by

leave of court or by written consent of the adverse party . . . .” Because Burt failed



                                           8
to comply with Rule 15(a), the district court struck the amended complaint. On

appeal, Burt fails to address the district court’s striking of his amended complaint,

but proceeds to argue the merits of the allegations contained in the amended

complaint. We do not address the contents of the amended complaint, however,

both because we find that the court acted properly in striking it, and because Burt

has waived the issue of the district court striking his amended complaint by not

raising it on appeal.

D. The District Court’s Disposition of Burt’s Complaint

      Upon concluding that Burt’s claims were barred under the Rooker-Feldman

doctrine, the district court entered summary judgment in favor of Lee County.

While the court properly determined that the Rooker-Feldman doctrine is

applicable, it erred in granting summary judgment. The Rooker-Feldman doctrine

recognizes that the district court lacks subject matter jurisdiction to review the final

judgment of a state court. See Exxon Mobil, 544 U.S. at 291-92, 125 S. Ct. at

1526. Upon determining that the Rooker-Feldman doctrine applies, and therefore

that it lacks jurisdiction to proceed, a federal district court must dismiss the case.

Goodman, 259 F.3d at 1331 n.6 (holding that district court erred in granting

summary judgment in favor of defendants upon determining Rooker-Feldman

doctrine applied; court should have dismissed case upon determining it lacked



                                            9
subject matter jurisdiction).

                                III. CONCLUSION

      Because this case represents an attempt by Burt to obtain appellate review of

the final judgment of a state court, the Rooker-Feldman doctrine applies, and both

we and the district court lack subject matter jurisdiction. Because it lacked

jurisdiction, the district court erred in granting summary judgment in favor of the

defendants. Accordingly, we VACATE the judgment of the district court, and

REMAND with instructions to dismiss Burt’s claims with prejudice.




                                          10